Exhibit 10.3

Form of Terms of Stock Option—Executive Officers

TERMS OF STOCK OPTION

This Agreement, including Schedule A hereto, (collectively, the “Agreement”)
sets forth the terms of stock options (each an “Option” collectively, the
“Options”) granted to you (the “Participant”) by Hughes Communications, Inc., a
Delaware corporation (the “Company”).

BACKGROUND

A. Participant is an executive or consultant of the Company or one of its wholly
owned subsidiaries.

B. In consideration of services to be performed, the Company desires to afford
the Participant an opportunity to purchase shares of its common stock in
accordance with the Hughes Communications, Inc. 2006 Equity and Incentive Plan
(the “Plan”) as provided herein.

C. Any capitalized terms not otherwise defined herein shall have the meaning
accorded them under the Plan.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties, hereto, intending to
be legally bound, agree as follows:

1. Grant of Options. The Company hereby irrevocably grants to Participant the
right to purchase all or any part of the aggregate number of shares of the
common stock of the Company (“Common Stock”), par value $.01 per share (the
“Option Shares”) specified on Schedule A attached hereto (the “Certificate”),
which option(s) shall constitute a Non-Qualified Stock Option, at the grant
price listed in the Certificate (the “Option Price”), during the period and
subject to the conditions hereinafter set forth.

2. Option Period. The Options may be exercised in accordance with the provisions
of Paragraphs 3 and 4 hereof during the applicable Option Period, which shall
begin on the date specified in the Certificate (the “Grant Date”) and shall end
on the expiration date specified in the Certificate (the “Option Expiration
Date”). All rights to exercise the Options shall terminate on the applicable
Option Expiration Date.

3. Exercise of Option. Each Option shall be exercisable at the applicable grant
price per share specified on Certificate, but in no event after the applicable
Option Expiration Date.

4. Manner of Exercise. Exercise of the Options shall be by written notice to
Company pursuant to Paragraph 11 hereof and shall be in accordance with
Section 6(g) of the Plan. Upon receipt of such notice and payment, the Company
shall deliver a certificate or certificates representing the Option Shares
purchased. The certificate or certificates representing the Option Shares shall
be registered in the name of the Participant, or if the Participant so requests,
shall be issued in or transferred into the name of the Participant and another
person jointly with the right of survivorship. The certificate or certificates
shall be delivered to or upon the written order of the Participant. No
Participant or his legal representative, legatees or distributees, as the case
may be, shall be or shall be deemed to be a holder of any shares subject to the
Options unless and until certificates for such shares are issued to him or them
upon the exercise of an Option. The Option Shares that shall be purchased upon
the exercise of the Options as provided herein shall be fully paid and
nonassessable.

5. Transferability of Options. The Options are not transferable by the
Participant other than by will or by the laws of descent and distribution in the
event of the Participant’s death, in which event the



--------------------------------------------------------------------------------

Options may be exercised by the heirs or legal representatives of the
Participant as provided in Paragraph 5 hereof. The Options may be exercised
during the lifetime of the Participant only by the Participant. Any attempt at
assignment, transfer, pledge or disposition of the Options contrary to the
provisions hereof or the levy of any execution, attachment or similar process
upon the Options shall be null and void and without effect. Any exercise of the
Options by a person other than the Participant shall be accompanied by
appropriate proofs of the right of such person to exercise the Options.

6. Option Shares to be Purchased for Investment. The Company currently has an
effective registration statement under the Securities Act of 1933 (the “Act”)
covering the Option Shares. If for any reason that registration statement shall
cease the to effective, it shall be a condition to the exercise of the Options
that the Option Shares acquired upon such exercise be acquired for investment
and not with a view to distribution. If requested by the Company upon advice of
its counsel that the same is necessary or desirable, the Participant shall, at
the time of purchase of the Option Shares, deliver to the Company Participant’s
written representation that Participant (a) is purchasing the Option Shares for
his own account for investment, and not with a view to public distribution or
with any present intention of reselling any of the Option Shares (other than a
distribution or resale which, in the opinion of counsel satisfactory to the
Company, may be made without violating the registration provisions of the Act);
(b) has been advised and understands that (i) the Option Shares have not been
registered under the Act and are subject to restrictions on transfer and
(ii) the Company is under no obligation to register the Option Shares under the
Act or to take any action which would make available to the Participant any
exemption from such registration; and (c) has been advised and understands that
such Option Shares may not be transferred without compliance with all applicable
federal and state securities laws.

7. Changes in Capital Structure. The number of Option Shares covered by the
Options and the Option Price shall be subject to adjustment in accordance with
Section 4(d) of the Plan

8. Legal Requirements. If the listing, registration or qualification of the
Option Shares upon any securities exchange or under any federal or state law, or
the consent or approval of any governmental regulatory body is necessary as a
condition of or in connection with the purchase of the Option Shares, the
Company shall not be obligated to issue or deliver the certificates representing
the Option Shares as to which the Options have been exercised unless and until
such listing, registration, qualification, consent or approval shall have been
effected or obtained. The Options do not hereby impose on the Company a duty to
so list, register, qualify, or effect or obtain consent or approval. If
registration is considered unnecessary by the Company or its counsel, the
Company may cause a legend to be placed on the certificates for the Option
Shares being issued calling attention to the fact that they have been acquired
for investment and have not been registered, such legend to read substantially
as follows:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY
NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED UNLESS THERE IS A
REGISTRATION STATEMENT IN EFFECT COVERING SUCH SECURITIES OR THERE IS AVAILABLE
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933,
AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS.”

9. No Obligation to Exercise Options. The Participant shall be under no
obligation to exercise the Options.

 

(2)



--------------------------------------------------------------------------------

10. Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed to be properly given when personally delivered to the party
entitled to receive the notice or when sent by certified or registered mail,
postage prepaid, properly addressed to the party entitled to receive such notice
at the address stated below:

 

If to the Company:    11717 Exploration Lane    Germantown, Maryland   
Attention: General Counsel If to the Participant:    Address of Participant on
file with the Company

11. Administration. The Options have been granted pursuant to the Plan, and are
subject to the terms and provisions thereof. By acceptance hereof the
Participant acknowledges receipt of a copy of the Plan. All questions of
interpretation and application of the Plan and the Options shall be determined
by the Company, and such determination shall be final, binding and conclusive.

12. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

13. Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware without regard to conflicts of laws principles.

14. Acceptance. This Agreement may be accepted via an electronic acceptance, or
in manually executed counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

15. Amendment. This Agreement may not be amended except via an electronic
acceptance or in a writing signed by both parties.

IN WITNESS WHEREOF, this Agreement has been executed and delivered to the
Participant identified in Schedule A hereto as of the Grant Date.

 

HUGHES COMMUNICATIONS, INC. By:  

 

Name:   Title:   PARTICIPANT

 

 

(3)



--------------------------------------------------------------------------------

SCHEDULE A

NAME:

 

TYPE OF OPTIONS

   NUMBER
OF
OPTIONS    GRANT DATE    EXERCISE PRICE    VESTING
SCHEDULE    OPTION
EXPIRATION
DATE          $                   

 

(4)